Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s response filed 05/04/2021.
Regarding Applicant’s assertion of “Indeed, while paragraph 0017 describes that the customer may be a 'potential customer', Wright appears to at least infer that the potential customer is not necessarily 'unknown' or 'new' to the merchant. Rather, Wright teaches that the customer is generally known to the system, and that the same customer is found in different data sets associated with the same or different merchants,” Examiner respectfully maintains the Wright reference. In particular, the cited portion of the Wright reference discloses both “potential and current customers.” By distinguishing between current and potential customers, a person having ordinary skill would recognize that a “potential” customer is an unknown customer at the given time. The instant disclosure merely states “the system may recommend potential customers (e.g., before and/or after performing the risk assessment” (see [0065]). The original disclosure does not support Applicant’s interpretation and amendment of the claimed invention. Furthermore, this claim amendment introduces new matter into the specification. See the detailed rejection below.
Regarding Applicant’s assertion of “Wright does not describe embodiments that identify customers which are (required by the claim) to be unknown to the vendor and have never engaged in (any) transaction with the vendor prior to their identification,” Examiner respectfully maintains the Wright reference. In particular, the cited portion of the Wright reference discloses both “potential and current customers.” By distinguishing between current and potential customers, a person having ordinary skill would recognize that a “potential” customer is an unknown customer at the given time. Furthermore, this claim amendment introduces new matter into the specification. See the detailed rejection below. 
Regarding Applicant’s assertion in view of the claim amendment of “wherein the vendor data from the at least one data source associated with the vendor includes a vendor profile created by the vendor, the vendor profile containing specific customer characteristics desirable by the vendor," Examiner has introduced the Pretorius reference to cure the deficiencies of Wright. See the detailed rejection below.
Therefore, the present claims are rejected under 35 USC 103.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10-15, and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 8, and 15, the claim amendment of “wherein the identification of the potential customer is unknown to the vendor prior to receiving the identification” introduces new matter into the specification. In particular, the specification does not provide a specific lexicographical 
Dependent claims 3-7, 10-14, and 17-21 are rejected due to their dependency on rejected base claims 1, 8, and 15.
Therefore, claims 1, 3-8, 10-15, and 17-21 are rejected under 35 USC 112(a). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-8, 10-12, 14-15, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 20180165723 A1) in view of Pretorius (US 20140012772 A1) in view of Ku et al. (US 21060307249 A1).

Regarding claim 1, Wright teaches a method, by one or more processors, for managing potential customers comprising: 
receiving, through a user interface of an application executed by the one or more processors on an electronic device (paragraph [0072] teaches a user can access processed data via a graphical user interface; see also: [0075-0076]), an identification of a potential customer for a vendor (paragraphs [0035-0036] teach identifying an individual customers across interactions with different merchants, , 
wherein the identification of the potential customer is unknown to the vendor prior to receiving the identification (paragraph [0002] teaches interacting with potential customers (i.e. unknown), as well as paragraph [0017] teaches optimizing interactions with potential customers and current customers, and wherein paragraph [0035] teaches identifying the same customer across interactions with different merchants; Examiner’s Note: By indicating that there are both potential and current customers evaluated in the Wright reference, the “potential” customers are unknown to the vendor when they are identified across the interactions with “different merchants.”); 
receiving, by the one or more processors at a first time comprising a time prior to the potential customer engaging in any transaction with the vendor (paragraph [0040] teaches the system can be implemented in a computing environment, wherein paragraph [0017] teaches optimizing interactions with potential customers, wherein paragraph [0035] teaches identifying the same customer across interactions with different merchants), 
customer data representative of transactions between the potential customer and alternative vendors from at least one data source associated with the potential customer (paragraphs [0035-0036] teach the data sets utilized to identify customers includes consumer purchase history data, digital analytics, offline purchase data, and more, which includes customer purchase data from interactions with different merchants, wherein paragraph [0017] teaches the customer could be potential customers; Examiner’s Note: By indicating that there are both potential and current customers evaluated in the Wright reference, the “potential” customers are unknown to the vendor when they are identified across the interactions with “different merchants.”), wherein the at least one data source includes at least…. electronic communications (paragraph [0006] teaches identifying the past and present behavior of customers including their natural language interactions with the business (i.e. electronic communication)); 
training, by the one or more processors at the first time (paragraph [0040] teaches the system can be implemented in a computing environment, wherein paragraph [0017] teaches the customer is a potential customer), a machine learning model to identify a risk level of the potential customer according to both vendor data from at least one data source associated with the vendor and the customer data from the at least one data source associated with the potential customer (paragraph [0057] teaches creating a statistical model in the form of machine learning, including neural networks, wherein paragraph [0032] teaches using natural language processing to determine user sentiment to determine what products are leading to the most complaints about product quality, wherein paragraph [0051] the sentiment can be positive, negative, or neutral, and wherein paragraph [0055] the sentiment data is collected by pooling language items across a number of merchants), 
and wherein training the machine learning model includes performing a sentiment analysis on the vendor data and the customer data (paragraph [0032] teaches using natural language processing to determine user sentiment to determine what products are leading to the most complaints about product quality, wherein paragraph [0051] the sentiment can be positive, negative, or neutral, and wherein paragraph [0055] the sentiment data is collected by pooling language items across a number of merchants; see also: [0035-0036]), 
correlating information of previous transactions in the vendor data to behavioral characteristics identified in the customer data according to the sentiment analysis (paragraph [0006] teaches identifying the past and present behavior of customers including their natural language interactions with the business, wherein paragraph [0032] teaches using natural language processing to determine user sentiment to determine what products are leading to the most complaints about product quality, wherein paragraph [0051] the sentiment can be positive, negative, or neutral), and predicting the risk level of the potential customer based on the correlation (paragraph [0110] teaches producing a risk score that can be applied across all customer interactions; see also: [0034-0036]); 2AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111
determining, by the one or more processors at the first time (paragraph [0040] teaches the system can be implemented in a computing environment, wherein paragraph [0017] teaches the customer , the risk level associated with the potential customer according to the machine learning model (paragraph [0110] teaches producing a risk score that can be applied across all customer interactions, wherein paragraph [0057] teaches creating a statistical model in the form of machine learning, including neural networks, wherein paragraph [0032] teaches using natural language processing to determine user sentiment to determine what products are leading to the most complaints about product quality; see also: [0034-0036]), 
wherein the machine learning model outputs at least an exposure component and a consequence component constituent to the determined risk level (paragraphs [0104-0105] teach the “At Risk” score is comprised of two elements including the likelihood that a user will publicly complain about the service provider (i.e. exposure) and the likelihood that the user will cancel their subscription and defect to a competitor (i.e. consequence)), 
and wherein the exposure component is representative of a likelihood of a negative sentiment of the potential customer toward a transaction between the vendor and the potential customer subsequent to the transaction being completed (paragraphs [0104-0105] teach identifying an “At Risk” score that indicates the likelihood a user can is going to complain publicly about the provider, wherein the provider can provide a service or subscription), 
and the consequence component is representative of remedial actions the potential customer is predicted to take toward the vendor as a consequence of the negative sentiment (paragraphs [0104-0105] teach identifying an “At Risk” score that indicates the likelihood a user is going to cancel their subscription to the services and defect to a competitor); 
and causing, by the one or more processors at the first time (paragraph [0040] teaches the system can be implemented in a computing environment, wherein paragraph [0017] teaches the customer is a potential customer), a graphical representation of the determined risk level associated with the potential customer to be displayed by the user interface of the application on a display of the electronic device (paragraphs [0112] teaches displaying a report of the risk score for a given natural .
However, Wright does not explicitly teach wherein the at least one data source includes at least social media activity; wherein the vendor data from the at least one data source associated with the vendor includes a vendor profile created by the vendor, the vendor profile containing specific customer characteristics desirable by the vendor.
	From the same or similar field of endeavor, Pretorius teaches wherein the vendor data from the at least one data source associated with the vendor includes a vendor profile created by the vendor (paragraph [0053] teaches suppliers are able to enter all of their applicable business information including information about their client diversification and more in the online interface of the data gathering module), 
the vendor profile containing specific customer characteristics desirable by the vendor (paragraph [0053] teaches suppliers are able to enter all of their applicable business information including information about their client diversification and more in the online interface of the data gathering module, wherein the suppliers may also enter information about their ideal lead profile, so only the leads which best meet their ideal customer are sent to them; see also: [0123, 0181-0188]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright to incorporate the teachings of Pretorius to include wherein the vendor data from the at least one data source associated with the vendor includes a vendor profile created by the vendor, the vendor profile containing specific customer characteristics desirable by the vendor. One would have been motivated to do so in order to avoid using conventional sales methods of cold calling, thereby avoiding spending 80% of staff time identifying new business leads ([0010]). By incorporating Pretorius into Wright, one would have been able to avoid the disadvantages of finding new business as a service provider (Pretorius, [0010]). 
 wherein the at least one data source includes at least electronic communications (see above). However, the combination of Wright and Pretorius does not explicitly teach wherein the at least one data source includes at least social media activity.
From the same or similar field of endeavor, Ku teaches wherein the at least one data source includes at least social media activity and electronic communications (paragraph [0080] teaches analyzing the potential buyer’s behavior on the social networking system including past purchases (i.e. social media activity) and past complaints (i.e. electronic communications)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wright and Pretorius to incorporate the teachings of Ku to include wherein the at least one data source includes at least social media activity and electronic communications. One would have been motivated to do so in order to automatically deny a purchase initiated by a user if their risk level is too high, wherein their risk level is based on their complaints of previous purchases on the social networking service (Ku, [0080]). By incorporating Ku into the invention of Wright, one would have been able to increase the ability of purchasers and sellers that trust they are engaging in legitimate transactions to interact with the sales posting by hiding the post from high risk individuals (Ku, [0083]). 
Regarding claims 8 and 15, the claims recite limitations already deemed unpatentable over the combination of Wright, Pretorius, and Ku in the rejection of claim 1. Regarding claim 8, Wright teaches a system for managing potential customers comprising (Figs. 1-3): an electronic device having at least one processor (paragraph [0040] teaches the system can be implemented in a computing environment). Regarding claim 15, Wright teaches a computer program product for managing potential customers by one or more processors (paragraphs [0040-0042] teaches the system can be implemented in a computing environment including computer implemented instructions; see also: Claim 15), the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer- readable program code portions comprising. 

	Regarding claims 3, 10, and 17, the combination of Wright, Pretorius, and Ku teach all the limitations of claims 1, 8, and 15 above.
	Wright further teaches wherein the determining of the risk level associated with the potential customer includes automatically scanning the customer data for at least one of keywords, key phrases, or a combination thereof (paragraph [0033] teaches producing natural language data associated with the consumer interaction including keywords and tags, for example “allergy free dog food” (i.e. key phrase)). 

Regarding claims 4, 11, and 18, the combination of Wright, Pretorius, and Ku teach all the limitations of claims 1, 8, and 15 above.
	Wright further teaches wherein the determining of the risk level associated with the potential customer is further based on the vendor data from the at least one data source associated with the vendor (paragraph [0006] teaches identifying the past and present behavior of customers including their natural language interactions with the business (i.e. at least one data source associated with the vendor)).

Regarding claims 5, 12, and 19, the combination of Wright, Pretorius, and Ku teach all the limitations of claims 4, 11, and 18 above.
	Wright further teaches wherein the at least one data source associated with the vendor includes at least one of electronic communications, associated with previous transactions of the vendor (paragraph [0006] teaches identifying the past and present behavior of customers including their natural language interactions with the business (i.e. electronic communication)), 
and wherein the determining of the risk level associated with the potential customer includes automatically scanning the vendor data for at least one of keywords, key phrases, or a combination thereof (paragraph [0033] teaches producing natural language data associated with the consumer interaction including keywords and tags, for example “allergy free dog food” (i.e. key phrase)).

Regarding claims 7, 14 and 21, the combination of Wright, Pretorius, and Ku teach all the limitations of claims 4, 11, and 18 above.
Wright further teaches wherein the generating of the signal representative causing of the graphical representation of the determined risk level associated with the potential customer includes causing a chart indicative of the determined risk level associated with the potential customer to be rendered on the display device (Fig. 6 and paragraphs [0107-0108] teach processing data and reporting on it including reporting a risk score, wherein paragraph [0016] teaches the figure is specifically a reporting chart, wherein paragraph [0072] teaches a user can access processed data via a graphical user interface).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 20180165723 A1) in view of Pretorius (US 20140012772 A1) in view of Ku et al. (US 21060307249 A1) and further in view of Ioannou et al. (US 20170250931 A1).

Regarding claims 6, 13, and 20, the combination of Wright, Pretorius, and Ku teach all the limitations of claims 4, 11, and 18 above.
However, Wright does not explicitly teach wherein the determining of the risk level associated with the potential customer is further based on a comparison of the customer data and the vendor data.
From the same or similar field of endeavor, Ioannou teaches the determining of the risk level associated with the potential customer is further based on a comparison of the customer data and the vendor data (paragraph [0148] teaches quantifying a risk factor associated with a target, wherein paragraphs [0027-0028] the target audience can be selected for a candidate post in order to more 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wright, Pretorius, and Ku to incorporate the teachings of Ioannou to include the determining of the risk level associated with the potential customer is further based on a comparison of the customer data and the vendor data. One would be motivated to do so in order to improve the social image of a company and discourage negative social experiences with individuals (Ioannou, [0004]). By incorporating the teachings of Ioannou into the invention of Wright, one would gauge the impact and effectiveness of specific keywords for a given target audience on social media (Ioannou, [0160]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Allouche (US 9665885 B1) discloses in at least [Col 7 lines 15- 24] an ideal customer profile that contains a persona profile characterizing an ideal business customer in terms of a role within a potential client organization for targeted marketing campaign
Garakani (US 20150142495 A1) discloses in at least paragraph [0011] generating profiles that are a digital representation of an identity of a potential customer or business 




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        




/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683